DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 8 is cancelled.
Claims 1-7, 9-11, and 13 are amended as follows:
1.	(Currently Amended) A power supply system with uninterrupted power system (UPS), power conditioning system (PCS)   




a direct current bus (DC bus);
a power conditioning system (PCS) connected to the DC bus for converting DC current of the DC bus and AC power of an external distribution panel in both directions, the external distribution panel providing power to at least one external load;
at least one current conversion unit connected to the DC bus for converting the DC current from the DC bus and providing the DC current to a load;
a battery energy storage system container (battery ESS container) connected to the DC bus;
a voltage and current meter (V/I meter) connected to the DC bus for monitoring voltage and current of the DC bus; and 
an energy management controller (EMC) connected to the V/I meter, the battery ESS container, the PCS, and the at least one current conversion unit for controlling operation of the V/I meter, the battery ESS container, the PCS, and the at least one current conversion unit;
wherein the energy management controller is configured to execute the following steps in sequence:
S110: reading sensing data;
S120A: going to step S126 if a system stop command is received; otherwise, going to step 120B;
S120B: going to step S121 if a power grid connected to the external distribution panel is off; otherwise, going to step 120C;
S120C: going to step S130 if the DC bus obeys current conservation; otherwise, going to step 126;
S121: estimating execution time required for all critical loads;
S122: going to step S124 if the estimated execution time in step S121 is higher than a desired uninterrupted power running time; otherwise, going to step 123;
S123: terminating a critical load with a lowest priority and returning to step S122;
S124: continuing to supply power via the battery ESS container;
S125: returning to step S120B if state-of-charge (SOC) of the battery ESS is greater than zero; otherwise, exiting;
S126: terminating the operation of the PCS and the battery ESS container and then exiting;
S130: controlling the PCS according to a preset energy management algorithm and returning to step S110.
2.	(Currently Amended) The power supply system with UPS, PCS and circuit diagnosis capabilities according to claim 1, wherein the external distribution panel is the 
3.  (Currently Amended) The power supply system with UPS, PCS and circuit diagnosis capabilities according to claim 1, wherein the at least one current conversion unit comprises a DC/DC converter connected in series with an uninterruptible power system to provide current to an external critical load.
4. (Currently Amended) The power supply system with UPS, PCS and circuit diagnosis capabilities according to claim 1, wherein the at least one current conversion unit comprises a DC/DC converter for providing current to an external critical load having an uninterrupted power system.
5.	(Currently Amended) The power supply system with UPS, PCS and circuit diagnosis capabilities according to claim 1, wherein the at least one current conversion unit comprises a DC/AC inverter connected in series with a switch to provide current to an external critical load.
6.	(Currently Amended) The power supply system with UPS, PCS and circuit diagnosis capabilities according to claim 5, wherein the switch is connected to the external distribution panel so as to switch power supply source of the external critical load between the DC/AC inverter and the external distribution panel.
7.	(Currently Amended) The power supply system with UPS, PCS and circuit diagnosis capabilities according to claim 1, wherein the at least one current conversion unit is a DC/DC converter for providing current to an external electric vehicle.
9.	(Currently Amended) The power supply system with UPS, PCS and circuit diagnosis capabilities according to claim 1, wherein 
10.	(Currently Amended) The power supply system with UPS, PCS and circuit diagnosis capabilities according to claim 1, wherein 
11.	 (Currently Amended) The power supply system with UPS, PCS and circuit diagnosis capabilities according to claim 1, wherein the preset energy management algorithm is based on a composite cost function to perform control adjustments, and make control decisions according to lowest cost and highest profit.
13.	 (Currently Amended) The power supply system with UPS, PCS and circuit diagnosis capabilities according to claim 1, whereina ratio of battery capacity of the battery ESS container allocated to serving UPS and PCS functions can be dynamically adjusted.

Authorization for this examiner’s amendment was given in an interview with Jason Lin on August 8, 2022.
Allowable Subject Matter
Claims 1-7 and 9-13 are allowed.
	The following is an examiner’s statement of reasons for allowance: the references of record, either alone, or in combination, do not teach or suggest at least the limitations of: Regarding independent claim 1, the power supply system claimed, including the energy management controller executing the steps in sequence.  All other claims depend upon claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Giuntini et al. (2014/0368042), which teaches a similar power supply system but not the explicit control sequence.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  The examiner can normally be reached on Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DMP
8-9-2022
/TOAN T VU/Primary Examiner, Art Unit 2836